Opinion by
Lawrence, J.
The record conclusively showed that certain of the articles in question consist of unadjusted watch movements more than 1 inch wide but less than 1.77 inches wide, having 15 jewels, and that certain other articles consist of unadjusted watch movements more than 1 inch wide but less than 1.77 inches wide, having 17 jewels. In accordance therewith all of the merchandise in question was held dutiable at 90 cents each plus 9 cents for each jewel therein in excess of 7 jewels under said paragraph as modified.